United States Court of Appeals
                      For the First Circuit


No. 14-1047

  ÁNGELA RIVERA-CARRASQUILLO; JOSÉ HERNÁNDEZ-QUIÑONES; CONJUGAL
                  PARTNERSHIP HERNÁNDEZ-RIVERA,

                      Plaintiffs, Appellees,

                                v.

     CENTRO ECUESTRE MADRIGAL, INC., d/b/a Hacienda Madrigal;
   INTEGRAND ASSURANCE COMPANY; PASIÓN ECUESTRE, INC.; GERARDO
                         CALDERÓN-LOZANO,

                     Defendants, Appellants,

      FLORENCIO BERRÍOS-CASTRODAD; IRMA SARA CASILLAS; AGRO
   MONTELLANO, INC., CRIADERO LA GLORIA, INC.; EDGARDO VÉLEZ;
 RESTAURANTE EL ESTRIBO; CONJUGAL PARTNERSHIP BERRÍOS-CASILLAS,

                           Defendants.



                           ERRATA SHEET

     The opinion of this Court issued on January 25, 2016 is
amended as follows:

     On page 5, line 24, replace "Id. at 27" with "Id."

     On page 15, line 8, replace "Defendants" with "[d]efendants".

     On page 15, line 12, insert the word "the" between "in" and
"Report".

     On page 16, footnote 13, line 4, replace "supra" with "supra".

     On page 32, footnote 23, line 2, replace "judgement" with
"judgment".